Sharpstein, J.
The petitioner bases his right to a discharge on two grounds, (1) the unconstitutionality of order 1559; and (2) that it was repealed by orders 1719 and 1767.
Order Ho. 1559 contains two sections:—
“Section 1. All buildings erected and used as laundries within the corporate limits of this city and county, on and after March 1, 1880, shall be constructed but one story in height, with brick or stone walls, not less than twelve inches in thickness, covered with a metal roof, and provided with metal or metal covered doors and window shutters.
“ Section 2. Any person who shall violate any of the provisions of this order shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than $1,000, or by imprisonment in the county jail not *103more than six months, or by both such fine and imprisonment.”
We do not doubt the constitutional power of the board of supervisors to pass such an order, or of the municipal authorities to enforce its observance. (Const. art. xi. § 11; Barbier v. Connolly, 113 U. S. 27; Soon Hing v. Crowley, 113 U. S. 703.) Neither order 1719 nor 1767 is inconsistent with or repugnant to order 1559, nor is the object of either of the former the same as that of the latter. The object of the latter is to prohibit the use of buildings for laundry purposes which are not constructed bf the materials and in the manner therein prescribed. Neither of the other orders contains any provision on that subject. 'Under such circumstances a repeal cannot be implied.
Writ dismissed and petitioner remanded.
Thornton, J., and Myrick, J., concurred.